Case 4:21-cv-00670 Document 1-3 Filed on 03/01/21 in TXSD Page 1 of 6




                        EXHIBIT 3
                                                                                                                  Filed
       Case 4:21-cv-00670 Document 1-3 Filed on 03/01/21 in TXSD Page 2 of 6                        9/1/2020 3:00 PM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                                Ashley Alaniz
                                                    20-DCV-276339
                                          CAUSE NO. ____________


ARGELIA LUNA CARREON                           §            IN THE DISTRICT COURT
                                               §
                        Plaintiff              §           Fort Bend County - 240th Judicial District Court
                                               §
V.                                             §            _____ JUDICIAL DISTRICT
                                               §
                                               §
                                               §
                                               §
FIESTA MART LLC                                §
                                               §            FORT BEND COUNTY, TEXAS
                                               §
                        Defendant

        PLAINTIFF'S ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Plaintiff Argelia Luna Carreon, and files her Original Petition,

complaining of Defendant FIESTA MART LLC for cause of action would respectfully show

unto the Court the following:

                                             I. LEVEL

          Discovery is intended to be conducted under Level 2 of Texas Rules of Civil Procedure 190.

                                            II. PARTIES

          Plaintiff Argelia Luna Carreon, is a resident of Houston, Harris County, Texas.

          Defendant, FIESTA MART LLC is a Texas Corporation doing business in Harris

County, Texas. Defendant may be served with process by serving its registered agent: CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.




Original Petition
Argelia Luna Carreon v. Fiesta Mart LLC
Page 1 of 5
       Case 4:21-cv-00670 Document 1-3 Filed on 03/01/21 in TXSD Page 3 of 6




                                                III. VENUE

          The subject matter in controversy is within the jurisdictional limits of this court.

          Plaintiffs seek:

                    a.       only monetary relief of over $200,000 but not more than $1,000,000.00

          including damages of any kind, penalties, costs, expenses, pre-judgment interest, and

          attorney fees.

                                                IV. FACTS

          This suit is brought under and by virtue of the laws of the State of Texas to recover those

damages which Plaintiff is justly entitled to receive as compensation for injuries she sustained in an

incident that happened on or about October 27, 2019. On that date, Plaintiff, an invitee slipped and

fell on negligently maintained premises located at 333 S. Mason Rd, Katy, Texas 77450 in Fiesta

Mart Store number 66. The premises owned by Fiesta Mart was negligently maintained. On the

date of the incident, the premises were under the custody and control of the Defendant that resulted

in severe injuries. The Defendant failed to warn Plaintiff of the dangerous condition and failed to

make the dangerous condition safe for Plaintiff prior to her fall.

                                            V. NEGLIGENCE

          The occurrence made the basis of this suit and the resulting injuries and damages were

proximately caused by the negligence and/or negligence per se of the Defendant, for a variety of acts

and omissions, including but not limited to one or more of the following:

          1.        In failing to properly maintain said premises in a reasonable manner;

          2.        In failing to properly maintain said premises in a safe manner;

Original Petition
Argelia Luna Carreon v. Fiesta Mart LLC
Page 2 of 5
       Case 4:21-cv-00670 Document 1-3 Filed on 03/01/21 in TXSD Page 4 of 6




          3.        In failing to exercise caution;

          4.        In failing to provide warning; and,

          5.        In maintaining said premises in a reckless and careless manner.

          Each and all of the above acts and/or omissions constituted negligence and each and all were

the proximate cause of the following made the basis of this suit and the injuries and damages

suffered by the Plaintiff herein.

                                VI. PREMISES LIABILITY-INVITEES

          The occurrence made the basis of this suit and the resulting injuries and damages were

caused by the Defendants’ failure to properly maintain said premises in a safe manner. Plaintiff

would show that:

          1.        The plaintiff was an invitee;

          2.        The defendant was a possessor of that premises;

          3.        A condition on the premises posed an unreasonable risk of harm;

          4.        The defendant knew or reasonably should have known of the danger;

          5.        The defendant breached its duty of ordinary care by both:

                    a. Failing to adequately warn the plaintiff of the condition, and

                    b. Failing to make the condition reasonably safe; and

          6.        The defendants’ breach proximately caused the plaintiff’s injuries.

                                             VII. DAMAGES

          At the time of trial of this cause, Plaintiff shall ask the Court to submit the following

elements of damage for consideration of what sum of money, if paid now in cash, would fairly and

Original Petition
Argelia Luna Carreon v. Fiesta Mart LLC
Page 3 of 5
       Case 4:21-cv-00670 Document 1-3 Filed on 03/01/21 in TXSD Page 5 of 6


reasonably compensate her for her damages. These injuries and damages, which are a direct,

proximate and/or producing result of Defendant’s conduct, are as follows: As a result of Defendant’s

negligence, Plaintiff sustained the following damages:

          1.        Physical pain and mental anguish, past and future;

          2.        Medical expenses, past and future;

          3.        Disfigurement, past and future;

          4.        Physical impairment, past and future; and

          5.        Out of pocket expenses.

                                           VIII. JURY TRIAL

          Plaintiff respectfully requests a trial by jury.

          WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer and that upon final hearing, Plaintiff, recover judgment against the Defendant for

her damages as they may appear at trial hereof, together prejudgment and post-judgment interest,

costs of court, and such other relief to which Plaintiff may be entitled.

                                                             Respectfully submitted,

                                                             BASU LAW FIRM, PLLC

                                                                       /S/Annie Basu

                                                             Annie Basu
                                                             State Bar No. 24047858
                                                             P. O. Box 550496
                                                             Houston, Texas 77255
                                                             Tel: 713-460-2673
                                                             Fax: 713-690-1508
                                                             info@basulaw.com
                                                             ATTORNEY FOR PLAINTIFF



Original Petition
Argelia Luna Carreon v. Fiesta Mart LLC
Page 4 of 5
       Case 4:21-cv-00670 Document 1-3 Filed on 03/01/21 in TXSD Page 6 of 6




                              REQUESTS FOR DISCLOSURE

          Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon Defendant,

Texas Rule of Civil Procedure 194 Request for Disclosure. You are hereby requested to disclose

the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e); 194.2(f) (1),

194.2(f)(2), 194.2(f)(3), 194.2(f)(4)(A), and 194.2(f)(4)(B); 194.2(g); 194.2(h); 194.2(i);

194.2(j),194.2(k) and 194.2 (l) within fifty days of your receipt of this document, by sending

your responses to Annie Basu, P. O. Box 550496, Houston, Texas 77255.


                                                              /s/Annie Basu


                                                       ANNIE BASU




Original Petition
Argelia Luna Carreon v. Fiesta Mart LLC
Page 5 of 5
